Exhibit 10.55

AMENDED AND RESTATED PLEDGE AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”) is entered into as
of October 1, 2006 by FSQ, INC., a Delaware corporation (the “Pledgor”), for the
benefit of HRES1 PROPERTIES TRUST, a Maryland real estate investment trust
(together with its respective successors and assigns, the “Secured Party”).

W I T N E S S E T H:

WHEREAS, pursuant to a Master Lease Agreement, dated as of March 3, 2006 (as
amended to date, the “Original Lease”), the Secured Party leased to FS PATRIOT
LLC and FS COMMONWEALTH LLC, each a Maryland limited liability company, jointly
and severally (the “Tenant”) certain premises as more particularly described in
the Original Lease, subject to and upon the terms and conditions set forth in
the Original Lease; and

WHEREAS, the Pledgor and the Secured Party are parties to that certain Pledge
Agreement, dated as of March 3, 2006 (the “Original Pledge Agreement”), executed
in connection with the Original Lease; and

WHEREAS, the Secured Party and the Tenant have entered into that certain Amended
and Restated Master Lease Agreement, dated as of the date hereof (the “New
Lease”), which amends and restates the Original Lease in its entirety; and

WHEREAS, pursuant to an Amended and Restated Guaranty Agreement, dated as of the
date hereof (the “New Guaranty”), Five Star Quality Care, Inc., a Maryland
corporation, being Pledgor’s parent (the “Guarantor”), guaranteed to the Secured
Party the payment and performance of all of the obligations of the Tenant to the
Secured Party with respect to the New Lease and other related documents, subject
to and upon the terms and conditions set forth therein; and

WHEREAS, the New Lease provides that any assignment or transfer of the Tenant’s
interest under the New Lease shall be subject to such assignee’s or transferee’s
delivery to the Secured Party of a pledge of all of the stock, partnership,
membership or other ownership interests of such assignee or other transferee,
which pledge shall be in form and substance satisfactory to Landlord in its sole
discretion; and

WHEREAS, the Pledgor and the Secured Party wish to amend and restate the
Original Pledge Agreement in its entirety;


--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, and in accordance with the provisions of the New Lease, the
Pledgor hereby agrees as follows:

Section 1.  Certain Terms.  Capitalized terms used and not otherwise defined in
this Agreement shall have the meanings ascribed to such terms in the New Lease. 
The New Lease, the New Guaranty and the other Incidental Documents are herein
collectively referred to as the “Transaction Documents”.

Section 2.  Pledge.  The Pledgor hereby pledges to the Secured Party all of the
membership interests in each of the Entities comprising Tenant (the “Pledged
Interests”) and all other shares of stock, shares of beneficial interest,
membership interests or other ownership interests in each of the Entities
comprising Tenant in which the Pledgor may have rights from time to time and any
other securities or other investment property and other collateral of the
Pledgor now owned or hereafter acquired which under this Agreement are required
to be pledged to the Secured Party, and in each case, all certificates
representing such Pledged Interests or other investment property or collateral,
and all rights, options, warrants, stock or other securities or other property
which may hereafter be received, receivable or distributed in respect of the
Pledged Interests, together with all proceeds of the foregoing, including,
without limitation, all dividends, cash, notes, securities or other property
from time to time acquired, receivable or otherwise distributed in respect of,
or in exchange for, the foregoing, (the Pledged Interests and any additional
securities or collateral pledged hereunder, collectively, the “Pledged
Collateral”), and the Pledgor hereby grants to the Secured Party a security
interest in all of the Pledged Collateral and the proceeds thereof as security
for the due and punctual payment and performance of the Secured Obligations (as
hereinafter defined).

Pledgor’s membership interests in the Tenant are not evidenced by any
certificates or other instruments.  If in the future Pledgor possesses or
controls any certificates or other instruments representing the Pledged
Collateral, Pledgor shall immediately and without notice deliver the same to the
Secured Party together with undated stock powers endorsed in blank, as security
for the payment and performance of all of the Secured Obligations.

2


--------------------------------------------------------------------------------


Section 3.  Secured Obligations.  For purposes of this Agreement, the term
“Secured Obligations” shall mean the payment and performance of each and every
obligation of the Tenant and the Guarantor under the Transaction Documents or
relating thereto, whether now existing or hereafter arising, and including,
without limitation, the payment of the full amount of the Rent payable under the
New Lease.

Section 4.  Representations of the Pledgor.  Pledgor covenants that the Pledged
Interests are duly and validly pledged to the Secured Party in accordance with
law and Pledgor shall warrant and defend the Secured Party’s right, title and
security interest in and to the Pledged Interests against the claims and demands
of all persons whomsoever. Pledgor represents and warrants to the Secured Party
that Pledgor has good and marketable title to all the Pledged Interests pledged
by it hereunder, free and clear of all claims, mortgages, pledges, liens,
security interests and other encumbrances of every nature whatsoever; that the
Pledged Interests are not subject to any restriction on transfer contained in
the Certificates of Formation, Limited Liability Company Agreements or any other
charter documents of any of the Entities comprising the Tenant or in any
agreement or instrument to which any of the Entities comprising the Tenant or
Pledgor is a party or by which any of the Entities comprising the Tenant or
Pledgor is bound which would prohibit or restrict the pledge of the Pledged
Interests hereunder or the disposition thereof upon default hereunder; that all
of the Pledged Interests have been duly and validly issued and are fully paid
for and nonassessable; and that the Pledged Interests constitute all of the
presently issued and outstanding shares of the membership interests of each of
the Entities comprising the Tenant.

Section 5.  Covenants of the Pledgor.  Pledgor hereby covenants and agrees that
it shall not sell, convey or otherwise dispose of any of the Pledged Collateral
nor create, incur or permit to exist any pledge, mortgage, lien, charge,
encumbrance or any security interest whatsoever with respect to any of the
Pledged Collateral or the proceeds thereof, other than the liens on and security
interests in the Pledged Collateral created hereby.  Pledgor further covenants
and agrees that it shall not consent to or approve the admission of any new
member in either of the Entities comprising the Tenant.  Pledgor further
covenants and agrees that, until the Secured Obligations are paid in full,
Pledgor shall not change the state of its organization or its name without
providing the Secured Party with thirty (30) days’ prior written notice and
making all filings and taking all such other actions as the Secured Party

3


--------------------------------------------------------------------------------


determines are necessary or appropriate to continue or perfect the security
interest granted hereunder.

Section 6.  Filing of Financing Statements, Etc.  Pledgor authorizes the Secured
Party to file from time to time one or more financing statements describing the
Pledged Collateral. Pledgor will cooperate with the Secured Party at its request
from time to time in obtaining control agreements in form and substance
reasonably satisfactory to the Secured Party with respect to any collateral
investment property, deposit accounts, or other Pledged Collateral as to which
the Secured Party determines such agreements are necessary or appropriate to
perfect the security interest granted hereunder.

Section 7.  Distributions, Etc.  Upon the dissolution, winding up, liquidation
or reorganization of any Entity comprising Tenant, whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of any Entity
comprising Tenant, if any sum shall be paid or any property shall be distributed
upon or with respect to any of the Pledged Collateral, such sum shall be paid
over to the Secured Party, to be held as collateral security for the Secured
Obligations.  If any dividend shall be declared on any of the Pledged Collateral
(excluding cash dividends), or any share of beneficial interest or fraction
thereof shall be issued pursuant to any split of beneficial interests involving
any of the Pledged Collateral, or any distribution of capital shall be made on
any of the Pledged Collateral, or any property shall be distributed upon or with
respect to the Pledged Collateral pursuant to recapitalization or
reclassification of the capital of any Entity comprising Tenant, the shares or
other property so distributed shall be delivered to the Secured Party to be held
as collateral security for the Secured Obligations.

Section 8.  Event of Default.  For purposes of this Agreement, the term “Event
of Default” shall mean (a) the occurrence of an Event of Default under the
Transaction Documents; (b) the failure of the Guarantor to comply with any of
its covenants or obligations under the New Guaranty and the continuation thereof
for a period of ten (10) Business Days after written notice thereof; (c) the
failure of Pledgor to comply with any of its covenants or obligations under this
Agreement and the continuation thereof for a period of ten (10) Business Days
after written notice thereof; or (d) any representation or warranty contained
herein or made by Pledgor in connection herewith shall prove to have been false
or misleading in any material respect when made.

4


--------------------------------------------------------------------------------


Section 9.  Remedies.  (a) Upon the occurrence and during the continuance of an
Event of Default, the Secured Party may cause all or any of the Pledged
Collateral to be transferred into its name or into the name of its nominee or
nominees, subject to the provisions of the Uniform Commercial Code or other
applicable law.

(b)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Party shall be entitled to exercise the voting power with
respect to the Pledged Collateral, to receive and retain, as collateral security
for the Secured Obligations, any and all dividends or other distributions at any
time and from time to time declared or made upon any of the Pledged Collateral,
and to exercise any and all such rights of payment, conversion, exchange,
subscription or any other rights, privileges or options pertaining to the
Pledged Collateral as if it were the absolute owner thereof, including, without
limitation, all such rights under the Certificates of Formation, Limited
Liability Company Agreements or any other charter documents of any Entity
comprising Tenant, and further including, without limitation, the right to
exchange, at its discretion, any and all of the Pledged Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
such Entity, upon the exercise of any such right, privilege or option pertaining
to the Pledged Collateral, and in connection therewith, to deposit and deliver
any and all of the Pledged Collateral with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Secured Party may determine.

(c)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Party shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code or other applicable law and
shall have the right to sell, resell, assign and deliver all or any of the
Pledged Collateral in one or more parcels at any exchange or broker’s board or
at public or private sale.  The Secured Party shall give Pledgor at least ten
(10) days’ prior written notice of the time and place of any public sale thereof
or of the time after which any private sale or any other intended disposition
thereof is to be made.  Any such notice shall be deemed to meet any requirement
hereunder or under any applicable law (including the Uniform Commercial Code)
that reasonable notification be given of the time and place of such sale or
other disposition.  Such notice may be given without any demand of performance
or other demand, all such demands being hereby expressly waived by the Pledgor
to the extent permitted by applicable law.  All such sales shall be

5


--------------------------------------------------------------------------------


at such commercially reasonable price or prices as the Secured Party shall deem
best and either for cash or on credit or for future delivery (without assuming
any responsibility for credit risk).  At any such sale or sales, the Secured
Party may purchase any or all of the Pledged Collateral to be sold thereat upon
such terms as the Secured Party may deem best.  Upon any such sale or sales, the
Pledged Collateral so purchased shall be held by the purchaser absolutely free
from any claims or rights of any kind or nature of the Pledgor, including any
equity of redemption and any similar rights, all such equity of redemption and
any similar rights being hereby expressly waived and released by the Pledgor to
the extent permitted by applicable law.  In the event any consent, approval or
authorization of any governmental agency will be necessary to effectuate any
such sale or sales, the Pledgor shall execute, and hereby agrees to cause the
applicable Entity comprising Tenant to execute, all such applications or other
instruments as may be required.  The proceeds of any such sale or sales,
together with any other additional collateral security at the time received and
held hereunder, shall be received and applied:  first, to the payment of all
costs and expenses of such sale, including attorneys’ fees; and second, to the
payment of the Secured Obligations in such order of priority as the Secured
Party shall reasonably determine; and any surplus thereafter remaining shall be
paid to the Pledgor or to whomever may be legally entitled thereto (including,
if applicable, any subordinated creditor of Pledgor).

Pledgor recognizes that the Secured Party may be unable to effect a public sale
of all or a part of the Pledged Collateral by reason of certain prohibitions
contained in the Securities Act of 1933, and may be compelled to resort to one
or more private sales to a restricted group of purchasers who will be obliged to
agree, among other things, to acquire such Pledged Collateral for their own
accounts, for investment and not with a view to the distribution or resale
thereof.  Pledgor agrees that private sales so made may be at prices and upon
other terms less favorable to the seller than if such Pledged Collateral were
sold at public sales, and that the Secured Party shall have no obligation to
delay sale of any such Pledged Collateral for the period of time necessary to
permit such Pledged Collateral to be registered for public sale under the
Securities Act of 1933. Pledgor agrees that private sales made under the
foregoing circumstances may be deemed to have been made in a commercially
reasonable manner.  Nothing herein shall be deemed to require the Pledgor to
effect a registration of the Pledged Collateral under the Securities Act of
1933.

6


--------------------------------------------------------------------------------


(d)           Upon the occurrence and during the continuance of any Event of
Default, the Secured Party, in its discretion, may demand, sue for and/or
collect any money or property at any time due, payable or receivable, to which
it may be entitled hereunder, on account of or in exchange for any of the
Pledged Collateral.  Upon the occurrence and during the continuance of any Event
of Default, the Secured Party shall further have the right, for and in the name,
place and stead of Pledgor, to execute endorsements, assignments, or other
instruments of conveyance or transfer with respect to all or any of the Pledged
Collateral.

(e)           The Secured Party shall not be obligated to do any of the acts
hereinabove authorized and in the event that the Secured Party elects to do any
such act, the Secured Party shall not be responsible to Pledgor, other than for
negligence or willful misconduct.

(f)            The Secured Party shall have no obligation to marshal any assets
in favor of Pledgor, or against or in payment of the Secured Obligations or any
other obligation owed to the Secured Party by Pledgor or any other person.

Section 10.  Rights of Secured Party.  No course of dealing between Pledgor and
the Secured Party nor any failure to exercise, nor any delay in exercising, on
the part of the Secured Party, any right, power or privilege hereunder or under
any of the Secured Obligations, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided and
provided under any of the Secured Obligations are cumulative and are in addition
to, and not exclusive of, any rights or remedies provided by law, including,
without limitation, the rights and remedies of a Secured Party under the Uniform
Commercial Code.

Section 11.  Assignment, Etc.  No waiver by the Secured Party or by any other
holder of Secured Obligations of any default shall be effective unless in
writing nor operate as a waiver of any other default or of the same default on a
future occasion.  In the event of a sale or assignment by the Secured Party of
its interests under the Transaction Documents, the Secured Party may assign or
transfer its rights and interests under this Agreement in whole or in part to
the purchaser or assignee of such interests, whereupon such purchaser or
purchasers shall become vested with all of the powers and rights given to the
Secured Party hereunder, and the Secured Party

7


--------------------------------------------------------------------------------


shall thereafter be forever released and fully discharged from any liability or
responsibility thereafter arising hereunder with respect to the rights and
interests so assigned.

Section 12.  Duty of Secured Party.  Beyond the exercise of reasonable care to
assure the safe custody of the Pledged Collateral while held hereunder, the
Secured Party shall have no duty or liability to collect any sums due in respect
thereof or to protect or preserve rights pertaining thereto, and shall be
relieved of all responsibility for the Pledged Collateral upon surrendering the
same to Pledgor.

Section 13.  Waivers, Etc.  To the extent permitted by applicable law, Pledgor,
on its own behalf and on behalf of its successors and assigns, hereby waives
presentment, demand, payment, notice of dishonor, protest and, except as
otherwise provided herein, all other demands and notices in connection with this
Agreement or the enforcement of the rights of the Secured Party hereunder or in
connection with any Secured Obligations.  The Secured Party may release,
supersede, exchange or modify any collateral security it may from time to time
hold and release, surrender or modify the liability of any third party without
giving notice hereunder to Pledgor.  The Secured Party shall be under no duty to
exhaust its rights against any such collateral security or any such third party
before realizing on the Pledged Collateral.  Such modifications, changes,
renewals, releases or other actions shall in no way affect Pledgor’s obligations
hereunder.

Pledgor further waives any right it may have under the Constitution of the
Commonwealth of Massachusetts (or under the constitution of any other state in
which the any of the Pledged Collateral may be located), or under the
Constitution of the United States of America, to notice (except for notice
specifically required hereby) or to a judicial hearing prior to the exercise of
any right or remedy provided by this Agreement to the Secured Party, and waives
its rights, if any, to set aside or invalidate any sale duly consummated in
accordance with the foregoing provisions hereof on the grounds (if such be the
case) that the sale was consummated without a prior judicial hearing. PLEDGOR’S
WAIVERS UNDER THIS SECTION 13 HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND
KNOWINGLY AND AFTER THE PLEDGOR HAS BEEN APPRISED AND COUNSELED BY ITS ATTORNEYS
AS TO THE NATURE THEREOF AND ITS POSSIBLE ALTERNATIVE RIGHTS.

Section 14.  Further Assurances as to Collateral; Attorney-in-Fact.  From time
to time hereafter, Pledgor shall execute and deliver, or will cause to be
executed and delivered, such

8


--------------------------------------------------------------------------------


additional instruments, certificates or documents (including, without
limitation, financing statements, renewal statements, collateral assignments and
other security documents), and shall take all such actions, as the Secured Party
may reasonably request, for the purposes of implementing or effectuating the
provisions of this Agreement or of more fully perfecting or renewing the Secured
Party’s rights with respect to the Pledged Collateral (or with respect to any
additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the Pledgor which may be deemed
to be a part of the Pledged Collateral) pursuant hereto and thereto.  The
Secured Party is hereby appointed the attorney-in-fact, with full power of
substitution, of Pledgor for the purpose of carrying out the provisions of this
Agreement and taking any action, including, without limitation, executing,
delivering and filing applications, certificates, instruments and other
documents and papers with governmental authorities, and executing any
instruments, including without limitation, assignments, conveyances and
transfers which are required to be taken or executed by Pledgor under this
Agreement, on its behalf and in its name which appointment is coupled with an
interest, is irrevocable and durable and shall survive the subsequent
dissolution, disability or incapacity of the Pledgor.

Section 15.  Notices.  (a) Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately given if in writing and the same shall be
delivered either in hand, by telecopier with electronic confirmation of receipt,
or by mail or Federal Express or similar expedited commercial carrier, addressed
to the recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

(b)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
electronic confirmation of receipt, in the case of a notice by telecopier, and,
in all other cases, upon the date of receipt or refusal, except that whenever
under this Agreement a notice is either received on a day which is not a
Business Day or is required to be delivered on or before a specific day which is
not a Business Day, the day of receipt or required delivery shall automatically
be extended to the next Business Day.

9


--------------------------------------------------------------------------------


(c)           All such notices shall be addressed,

 

if to the Secured Party to:

 

 

 

 

 

 

c/o HRES1 Properties Trust400 Centre Street

 

 

 

Newton, Massachusetts 02458

 

 

 

Attn: President

 

 

 

[Telecopier No. (617) 796-8349]

 

 

 

 

 

 

 

 

 

 

if to Pledgor to:

 

 

 

 

 

 

c/o FSQ, INC.

 

 

 

400 Centre Street

 

 

 

Newton, Massachusetts 02458

 

 

 

Attn: President

 

 

 

[Telecopier No. (617) 796-8385]

 

(d)           By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America or to such other address as the party to whom such notice is directed
may have designated in writing to the other parties hereto.

Section 16.  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, and the term “Secured Party” shall be deemed to include any other
holder or holders of any of the Secured Obligations.  Where the context so
permits or requires, terms defined herein in the singular number shall include
the plural, and in the plural number, the singular.  This Agreement may be
executed in any number of counterparts and by the different parties on separate
counterparts, each of which, when so executed and delivered, shall be an
original and all of which shall together constitute one and the same agreement.

Section 17.  Reinstatement.  This Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time any amount received by the
Secured Party in respect of the Pledged Collateral is rescinded or must
otherwise be restored or returned by the Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Pledgor or upon the
appointment of any intervenor or conservator of, or trustee

10


--------------------------------------------------------------------------------


or similar official for the Pledgor or any substantial part of its or property,
or otherwise, all as though such payments had not been made.

Section 18.  Restrictions on Transfer.  To the extent that any restrictions
imposed by the Certificates of Formation, Limited Liability Company Agreements
or any other charter documents of any Entity comprising Tenant or any other
document or instrument would in any way affect or impair the pledge of the
Pledged Collateral hereunder or the exercise by the Secured Party of any right
granted hereunder including, without limitation, the right of the Secured Party
to dispose of the Pledged Collateral upon the occurrence of any Event of
Default, Pledgor hereby waives such restrictions, and Pledgor hereby agrees that
it will take any action which the Secured Party may reasonably request in order
that the Secured Party may obtain and enjoy the full rights and benefits granted
to the Secured Party by this Agreement free of any such restrictions.

Section 19.  Applicable Law.  This Agreement and any other instruments executed
and delivered to evidence, complete or perfect the transactions contemplated
hereby and thereby shall be interpreted, construed, applied and enforced in
accordance with the laws of the Commonwealth of Massachusetts applicable to
contracts between residents of Massachusetts which are to be performed entirely
within Massachusetts regardless of (i) where any such instrument is executed or
delivered; or (ii) where any payment or other performance required by any such
instrument is made or required to be made; or (iii) where any breach of any
provision of any such instrument occurs, or any cause of action otherwise
accrues; or (iv) where any action or other proceeding is instituted or pending;
or (v) the nationality, citizenship, domicile, principal place of business, or
jurisdiction of organization or domestication of any party; or (vi) whether the
laws of the forum jurisdiction otherwise would apply the laws of a jurisdiction
other than the Commonwealth of Massachusetts; or (vii) any combination of the
foregoing.

Section 20.  Arbitration.  The Secured Party or Pledgor may elect to submit any
dispute hereunder that has an amount in controversy in excess of $250,000 to
arbitration hereunder.  Any such arbitration shall be conducted in Boston,
Massachusetts in accordance with the Commercial Arbitration Rules of the
American Association then pertaining and the decision of the arbitrators with
respect to such dispute shall be binding, final and conclusive on the parties.

11


--------------------------------------------------------------------------------


In the event the Secured Party or Pledgor shall elect to submit any such dispute
to arbitration hereunder, the Secured Party and Pledgor shall each appoint and
pay all fees of a fit and impartial person as arbitrator with at least ten (10)
years’ recent professional experience in the general subject matter of the
dispute.  Notice of such appointment shall be sent in writing by each party to
the other, and the arbitrators so appointed, in the event of their failure to
agree within thirty (30) days after the appointment of the second arbitrator
upon the matter so submitted, shall appoint a third arbitrator.  If either the
Secured Party or Pledgor shall fail to appoint an arbitrator, as aforesaid, for
a period of twenty (20) days after written notice from the other party to make
such appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the Secured
Party and Pledgor, unless the arbitrators decide otherwise.  The fees of
respective counsel engaged by the parties, and the fees of expert witnesses and
other witnesses called for the parties, shall be paid by the respective party
engaging such counsel or calling or engaging such witnesses.

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Secured Party and one
to Pledgor.  A judgment of a court of competent jurisdiction may be entered upon
the award of the arbitrators in accordance with the rules and statutes
applicable thereto then obtaining.

The Secured Party and Pledgor acknowledge and agree that, to the extent any such
dispute shall involve any Manager and be subject to arbitration pursuant to such
Manager’s Management Agreement, the Secured Party and Pledgor shall cooperate to
consolidate any such arbitration hereunder and under such Management Agreement
into a single proceeding.

12


--------------------------------------------------------------------------------


Section 21.  Severability.  In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, but this Agreement
shall be reformed and construed and enforced to the maximum extent permitted by
applicable law.

Section 22.  Entire Contract.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and shall
supersede and take the place of any other instruments purporting to be an
agreement of the parties hereto relating to the subject matter hereof.

Section 23.  Headings; Counterparts.  Headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.  This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument, and in pleading or proving any provision of this Agreement, it shall
not be necessary to produce more than one of such counterparts.

Section 24.  Nonliability of Trustees.  THE DECLARATION OF TRUST ESTABLISHING
THE SECURED PARTY, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
THE STATE OF MARYLAND, PROVIDES THAT THE NAME “HRES1 PROPERTIES TRUST” REFERS TO
THE TRUSTEES UNDER SUCH DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT
INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE
OR AGENT OF THE SECURED PARTY SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY
OR SEVERALLY, FOR ANY OBLIGATION OF OR CLAIM AGAINST, THE SECURED PARTY.  ALL
PERSONS DEALING WITH THE SECURED PARTY, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF THE SECURED PARTY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.

13


--------------------------------------------------------------------------------


WITNESS the execution hereof under seal as of the date above first written.

 

 

PLEDGOR:

 

 

 

 

 

 

 

FSQ, INC.

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

/s/ Evrett W. Benton

 

 

 

By: Evrett W. Benton

 

 

 

Its: President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECURED PARTY:

 

 

 

 

 

 

 

HRES1 PROPERTIES TRUST,

 

 

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

/s/ David J. Hegarty

 

 

 

By: David J. Hegarty

 

 

 

Its: President

 

 

14


--------------------------------------------------------------------------------